IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-10063
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JAMIE ROY KEYS, also known as Jamie Benitez,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:01-CR-67-1-C
                       --------------------
                           July 30, 2002

Before Jolly, Higginbotham, and Parker, Circuit Judges.

PER CURIAM:*

     Jamie Roy Keys appeals from his conviction and sentence,

following a jury trial, for possession of a firearm by a convicted

felon, in violation of 18 U.S.C. § 922(g).

     Keys contends that the evidence was insufficient as a matter

of law to support the interstate-commerce element of an 18 U.S.C.

§ 922(g)(1) offense and that this court should reconsider its



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 1
jurisprudence regarding the constitutionality of that statute in

light of Jones v. United States, 529 U.S. 848 (2000).                    To establish

the “in or affecting commerce” element of 18 U.S.C. § 922(g)(1),

the   Government     need      prove    only     that    a    firearm    has   traveled

interstate at some point in the past.                         See United States v.

Cavazos, 288 F.3d 706, 712-13 (5th Cir. 2002); United States v.

Daugherty, 264 F.3d 513, 518 (5th Cir. 2001), cert. denied, 122 S.

Ct. 1113 (2002).         Keys does not deny that testimony at his trial

established    that      the   gun     was   manufactured        in   California    and

traveled at some point to Texas.                 The Supreme Court’s decision in

Jones   did   not    affect      or    undermine        the   constitutionality      of

18 U.S.C. § 922(g)(1).          Daugherty, 264 F.3d at 518.

      Keys also argues that the district court erred in applying to

him the first-degree murder guideline, U.S.S.G. § 2A1.1, pursuant

to U.S.S.G. § 2K2.1(c)’s cross-reference provision, resulting in a

guideline range that was restricted to the maximum statutory prison

term of 120 months.         He maintains that the evidence at trial and

sentencing did not support a finding that the shooting of his

brother was premeditated and that it supported a finding, at worst,

of voluntary manslaughter, which would have called for a guideline

imprisonment range of 100 to 120 months.                      Because Keys has not

established that the district court clearly erred in rejecting his

voluntary-manslaughter argument and because the evidence supported

a   finding   of    at   least    second-degree          murder    (in    that   malice



                                             2
aforethought   was   evident),   any   error   with   respect   to   the

application of the first-degree murder guideline was harmless.

See United States v. Mitchell, 166 F.3d 748, 754 n.24 (5th Cir.

1999); United States v. Tello, 9 F.3d 1119, 1131 (5th Cir. 1993);

18 U.S.C. § 1111.

     The conviction and sentence are AFFIRMED.




                                  3